--------------------------------------------------------------------------------

Exhibit 10.7



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into as of March 29, 2019 and
effective as of the Employment Effective Date (as defined below) by and between
The Parking REIT, Inc., (the "Company"), and James Kevin Bland ("Employee").


RECITALS


WHEREAS, concurrently herewith, the Company, MVP Realty Advisors, LLC, dba The
Parking REIT Advisors, a Nevada limited liability company ("REIT Manager") and
certain other parties thereto are entering into that certain Contribution
Agreement, dated as of March 29, 2019 (the "Contribution Agreement"), pursuant
to which REIT Manager has agreed to convey the Transferred Assets and the
Transferred Liabilities to the Company in exchange for the Consideration (each
as defined therein);
WHEREAS, in connection with the transactions contemplated by the Contribution
Agreement, the Company and REIT Manager are entering into that certain Employee
Leasing Agreement, dated as of March 29, 2019 (the "Employee Leasing
Agreement"), pursuant to which REIT Manager has agreed to lease the Business
Employees (as defined in the Contribution Agreement) to the Company to provide
certain services to the Company during the "Term" (as defined in the Employee
Leasing Agreement) (the "Employee Leasing Period"); and
WHEREAS, in connection with the consummation of the transactions contemplated by
the Contribution Agreement, effective as of the date immediately following the
last day of the Employee Leasing Period (the "Employment Effective Date"), the
Company desires to offer employment to Employee as provided for in this
Agreement, and Employee wishes to accept such employment upon such terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


AGREEMENT


1. Employment.  During the Term (as defined herein), the Company shall employ
Employee to serve as the Chief Financial Officer ("CFO") of the Company. 
Employee shall be responsible for, among other things, supervising all financial
aspects of the Company, including, but not limited to all SEC filings, review of
tax returns, review of current financials, travel associated with possible
"roadshows", review of loan documents prepared in connection with permanent
financing, attendance at weekly acquisition meetings, consulting with investment
bankers, and management of financial staff and reporting teams.  Employee may
have such duties, authorities, and responsibilities as are customarily
associated with this position (including, but not limited to, those duties
listed on Exhibit "A") as well as such other duties as may be reasonably
assigned from time-to-time ("Services"). Further, Employee shall provide such
other services customarily incumbent on the position of CFO as well as any other
services assigned by the Chief Executive Officer of the Company, the Company's
Board of Directors (the "Board") or their designee.  Employee's Services shall
be exclusive to the Company, as set forth herein, and Employee shall report
directly to the Chief Executive Officer of the Company, or his designee. 
Employee agrees not to work on any basis, including as an independent
contractor, for any other business or enterprise during the Term without the
prior written approval of the Company or the Chief Executive Officer of the
Company.


2. Commencement Date; Term.  Subject to earlier termination as provided for
herein, the term (the "Term") of Employee's employment hereunder shall commence
on the Employment Effective Date and continue until the third (3rd) anniversary
of such date.  Thereafter, the Term will be automatically renewed one or more
times on a one (1) year basis, unless at least ninety (90) days before the end
of the then-existing Term, either the Company or Employee gives written notice
of its desire not to renew the Term (a "Non-Renewal").  If Employee remains
employed by the Company after the conclusion of the Term, any such employment
shall be on an at-will basis unless the parties hereto agree otherwise in
writing.  If Employee remains employed after the Term as an at-will employee, 
Sections 14 through 19 of this Agreement shall no longer have any force or
effect (except that the Term shall still terminate on Employee's death).  The
date on which Employee's employment hereunder with the Company terminates for
any reason shall be referred to as the "Termination Date."
-1-

--------------------------------------------------------------------------------




3. Base Salary.  During the Term, in consideration of the performance by
Employee of all of Employee's duties and obligations hereunder, the Company
shall pay Employee, in equal periodic installments, an annual base salary of Two
Hundred Fifty Thousand Dollars ($250,000.00) (the "Base Salary"), subject to all
applicable or required deductions and withholding, in accordance with the
Company's usual and customary payroll procedures.  In addition to the
consideration of employment and continuing employment, the parties agree that
ten percent (10%) of the Base Salary is given in consideration for the covenants
contained in Section 12 of this Agreement.  In addition, one percent (1%) of the
Base Salary is paid in consideration for Employee's consent to the assignments
referenced in Section 33 hereof.   Employee is also eligible for annual
increases to the Base Salary at the discretion of the Compensation Committee of
the Board (the "Compensation Committee") with appropriate input from the Chief
Executive Officer of the Company (and, if increased, the term "Base Salary" as
utilized in this Agreement shall refer to the Base Salary as so increased).


The Company shall pay Employee's one time moving expenses up to Fifteen Thousand
Dollars ($15,000) upon receipt by the Company of documented moving expenses.


4. Annual Incentive.  Employee shall be eligible to receive a target annual
incentive award (the "Target Annual Incentive") of not more than $50,000.  The
amount and conditions for payment of each annual incentive award, if any, shall
be determined by the Compensation Committee with appropriate input from the
Chief Executive Officer of the Company.  In the discretion of the Company, the
Employee's annual incentive may be paid by cash or PARK Shares (as defined
below).


5. Equity Compensation.  Employee shall be eligible to receive an annual target
equity award of not more than $130,000 in shares of common stock of the Company,
to vest equally in annual installments over a three (3) year period ("PARK
Shares").  The amount and conditions for payment and vesting of each annual
target equity award, if any, shall be determined by the Compensation Committee
with appropriate input from the Chief Executive Officer of the Company. 
Employee agrees to subject the PARK Shares to a stock incentive plan that the
Company has adopted or may adopt, provided the terms of such plan do not
adversely affect Employee's rights under this Agreement.


6. Benefit Programs.  During the Term, Employee shall be entitled to participate
in the Company's benefit and paid time off plans as are generally made available
from time-to-time to the Company's employees, subject to the terms and
conditions of such plans, and subject to the Company's right to amend, terminate
or take other similar actions with respect to such plans.  However,
notwithstanding any provisions to the contrary in these plans, each year of the
Term, Employee shall be entitled to three (3) weeks paid vacation and six (6)
paid sick days.  Unless otherwise provided in the benefit plans, COBRA or other
applicable law, Employee's right to participate in any benefit plans shall cease
as of the Termination Date, regardless of the reason for termination.


7. Expense Payments and Reimbursements.  To the extent Employee incurs necessary
and reasonable travel or other business expenses in the course of Employee's
employment, Employee shall be reimbursed for such expenses in accordance with
the Company's policies in effect from time-to-time.


8. Extent of Services.  Employee agrees that at all times while Employee is
employed by the Company, whether pursuant to this Agreement or at-will, Employee
shall work and perform Services exclusively for the Company.  Employee further
agrees to perform such Services to the best of Employee's abilities and in an
efficient, trustworthy and businesslike manner.  Employee agrees not to render
to others Services or any other duties or responsibilities, whether directly or
indirectly, whether or not for compensation, or to engage in any other business
activity whether or not for compensation, without the written approval of the
Company, the Chief Executive Officer of the Company or such other person as may
be designated by the Company from time-to-time.  Notwithstanding the foregoing,
Employee shall be entitled to conduct Employee's own personal affairs, including
directing and managing the investment of the assets of Employee's and/or
Employee's immediate family, so long as such activities do not interfere with
Employee's duties and services hereunder.


-2-

--------------------------------------------------------------------------------




9.     Licensing Requirements.  If requested to do so by the Company, Employee
shall apply for, obtain and maintain any license, qualification, clearance or
the like which shall be requested or required of Employee by any
governmental/regulatory authority having jurisdiction over the Company or its
affiliates.


10. Failure to Satisfy Licensing Requirement.  If Employee fails to satisfy any
licensing requirement referred to in Section 9 hereof, or if any
governmental/regulatory authority directs the Company to terminate its
relationship with Employee, or if the Company shall determine, in the Company's
sole and absolute discretion, that Employee was, is or might be involved in, or
is about to be involved in, any activity, relationship(s) or circumstance which
could or does jeopardize the Company's business, reputation or such licenses, or
if any such license is threatened to be, or is, denied, curtailed, suspended or
revoked, this Agreement and Employee's employment with the Company may be
terminated by the Company.


11. Policies and Procedures.  In addition to the terms of this Agreement,
Employee agrees to be bound by the Company's policies and procedures, as they
may be amended by the Company from time-to-time, appearing in a Company
handbook, business practices manual, ethics manual, or other similar document
(collectively "Policies and Procedures").


12. Restrictive Covenants.  For purposes of this Section 12, "Company Group"
shall include all of the Company's parents, subsidiaries, affiliates, patrons,
visitors, customers, vendors, and consultants.


a. Non-Competition.


Employee covenants and agrees that:


(i)
Upon the date that Employee's employment with the Company ceases for any reason,
Employee acknowledges, covenants, and agrees that for a period of two years
measured from the Termination Date, Employee shall not directly or indirectly be
employed by, provide Services, consultation or other duties or responsibilities
to, engage or participate in, provide advice, information or assistance to any
individual or entity that owns, leases, invests in or manages parking facilities
in the United States  (also referred to herein as "Competitor") in any executive
or management position, or create, fund or invest in Competitor.  However, if
the termination is due to a reduction in force, reorganization or similar
restructuring of the Company, the non-competition period will exist only for so
long as the Company is paying Employee's salary, benefits or equivalent
compensation, including severance pay.



b. Confidentiality and Non-Solicitation.


Employee covenants and agrees that:


(i) at all times during Employee's employment with the Company, whether during
the Term or at-will, and at all times thereafter, Employee agrees not to reveal
or make known to a third party any Company "Confidential Information," which for
purposes of this Agreement is defined in a manner consistent with the broadest
interpretation of Nevada law and shall include, without limitation, formulas,
patterns, compilations, vendor lists, customer lists, contracts, business plans
and practices, marketing plans and practices, financial plans and practices,
programs, devices, methods, know-hows, techniques or processes and trade
secrets, that derive economic value, present or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who may or could obtain any economic value from its disclosure or
use.


(ii) at all times during Employee's employment with the Company, whether during
the Term or at-will, and for two (2) years thereafter (subject to the provisions
of NRS 613.195(2), which are incorporated by reference), not to:


-3-

--------------------------------------------------------------------------------




(a) make known, disclose or use for the benefit of any third party, and/or any
member, manager, officer, director, employee or agent of any third party, the
names, addresses, contact information or any other information pertaining to any
advertisers, suppliers, vendors, independent contractors, brokers, partners,
employees, patrons, clients or customers (collectively, "Business Contacts") of
the Company Group or prospective Business Contacts of the Company Group that
Employee knew or had contact with during Employee's employment by the Company,
even if Employee knew such Business Contact before being employed by the
Company;


(b) make known, disclose or use for the benefit of any third party, and/or any
member, manager, officer, director, employee or agent of any third party, any
Confidential Information concerning the Company Group, or any one of them.  For
purposes of this Agreement, Confidential Information shall include any Business
Contacts, business practices, financial information, contractual relationships,
marketing practices and procedures, management policies or any other information
of the Company Group or otherwise regarding the Company Group's operations, or
any one of them;


(c) call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away or any Business Contacts of the
Company Group or prospective Business Contacts of the Company Group that
Employee knew or had contact with during Employee's employment by the Company;
and/or


(d) approach, solicit, contract with, hire or attempt to hire any current
employee or independent contractor of the Company with a view towards enticing
such employee to cease his/her/its relationship with the Company Group or end
his/her employment with the Company Group, without the prior written consent of
the Company, in each and every instance, such consent to be within the Company's
sole and absolute discretion.


c. Exclusions.  Notwithstanding the foregoing, the provisions of Section 12
shall not apply to Confidential Information: (i) that is required to be
disclosed by law or by any court, arbitrator or administrative or legislative
body (including any committee thereof) with jurisdiction to order Employee to
disclose or make accessible any such information; (ii) that is required to be
disclosed in connection with any litigation, arbitration or mediation involving
this Agreement including the enforcement of this Agreement; or (iii) that is
provided to a government authority to raise a complaint or violation of law; or
(iv) that becomes generally known to the public or within the relevant trade or
industry other than due to Employee's or a third party's violation of this
Agreement or other obligation of confidentiality.


d. Defend Trade Secrets Act Notification.  Employee is hereby notified that 18
U.S.C. § 1833(b) states as follows:  "An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal."  Accordingly,
notwithstanding any other provision of this Agreement to the contrary, Employee
has the right to (1) disclose in confidence trade secrets to federal, state, and
local government officials, or to an attorney, for the sole purpose of reporting
or investigating a suspected violation of the law or (2) disclose trade secrets
in a document filed in a lawsuit or other proceeding so long as that filing is
made under seal and protected from public disclosure.  Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).


-4-

--------------------------------------------------------------------------------




e. Third Party Information.  Employee understands and acknowledges that the
Company Group has received, and in the future will receive, from third parties
their confidential or proprietary information subject to a duty to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  At all times during Employee's employment with the Company, whether
during the Term or at-will, and at all times thereafter, Employee covenants and
agrees to hold all such third party confidential or proprietary information in
the strictest confidence and will not intentionally or negligently disclose it
to any person or entity or to use it except as necessary in carrying out
Employee's duties and obligations hereunder, consistent with the Company Group's
agreement with such third party.  Employee shall not be in violation of
Employee's obligations hereunder if such third party confidential or proprietary
information is already generally known to the public through no wrongful act of
Employee or any other party.


f. Company Property.  Employee hereby confirms that the Confidential Information
of the Company or any member of the Company Group (collectively, "Company
Property") constitutes the sole and exclusive property of the Company or such
member, as applicable, regardless of whether Employee possessed or claims to
have possessed such information prior to the date hereof if the same has been
utilized by the Company Group for any business purpose.  Employee agrees that
upon termination of Employee's employment for any reason, Employee shall
promptly return to the Company, and retain no copies of, all Company Property,
including Company Property recorded or appearing in any notes, notebooks,
memoranda, computer disks, Rolodexes and any other similar repositories of
information (regardless of whether Employee possessed such information prior to
the date hereof).  Such repositories of information also include any files or
other data compilations in any form, whether on Employee's personal or home
computer or otherwise, which in any manner contain any Company Property. 
Notwithstanding anything to the contrary, nothing in this subsection is intended
to prevent Employee from maintaining contact information pertaining to the
industry that Employee has accumulated over Employee's years in such industry,
including as an Employee of the Company; provided, however, that Employee shall
not use such information in any manner that does or may result in a violation of
Employee's obligations under this Section 12.


13. Representations and Warranties.  Employee hereby represents and warrants to
the Company, and hereby agrees with the Company, as follows:


a. That the covenants contained in Sections 8 and 12 hereof are reasonable,
appropriate and suitable in their geographic scope, duration and content, and
that Employee will not raise such issues in any proceeding to enforce such
covenants and agreements;


b. The enforcement of any remedy under this Agreement does not impose an undue
hardship on Employee and will not prevent Employee from earning a livelihood,
because Employee's past work history and abilities are such that Employee can
reasonably expect to find work irrespective of the covenants and agreements
contained in Section 12 hereof.


c. The covenants and agreements stated in Sections 8 and 12 hereof, and this
Section 13, are essential for the Company's reasonable protection and do not
impose a restraint on Employee that is greater than required for the Company's
protection;


d. The Company has reasonably relied on these covenants and agreements by
Employee.


e. Employee has the full right, power and authority to enter into this Agreement
and perform Employee's duties and obligations hereunder, and the entering into
and performance of this Agreement by Employee will not violate or conflict with
any arrangements or agreements Employee may have or agreed to have with any
other person or entity.


-5-

--------------------------------------------------------------------------------




f. Additionally, Employee agrees that in the event of his breach or threatened
breach of any covenants and agreements set forth in Sections 8 and 12 hereof,
the Company may seek to enforce such covenants and agreements and will have all
remedies for such breach or threatened breach available at law, in equity or
under this Agreement, including specific performance or injunction, without the
necessity of posting any bond or waiving any claim for damages.  In any such
event, Employee waives any claim that the Company has an adequate remedy at
law.  If in such an action the court or arbitrator finds that any provision of
Section 12 of this Agreement is not reasonable as to time, geographical area or
scope of activity to be restrained, imposes a greater restraint than is
necessary to protect the Company or imposes an undue hardship on Employee, then
the court shall revise the covenant to the extent necessary and enforce the
covenant as revised.


14. Termination for Death; Disability.  Employee's employment with the Company
shall terminate as of the date of Employee's death or may be terminated by the
Company in the event of Employee's Disability (as defined below).  In the event
of such a termination,  Employee's estate or beneficiaries shall have no right
to receive any compensation or benefit hereunder or otherwise from the Company
after the Termination Date other than: (a) unpaid Base Salary earned through the
Termination Date; (b) any vested PARK Shares; (c) all then-outstanding Company
equity-based awards held by Employee, to the extent subject to time-based
vesting, shall vest in full as of the Termination Date; (d) an amount equal to
twelve (12) months' Base Salary and Target Annual Incentive, to be paid in
accordance with the Company's scheduled payroll practices; (e) incurred but
unpaid business expense reimbursement pursuant to Section 7 hereof; and (f) any
benefits provided pursuant to Section 6 hereof, subject to and in accordance
with the terms and conditions applicable thereto.  It shall be a condition to
Employee's right to receive the amounts and benefits provided for in (c) and (d)
in the preceding sentence that Employee execute and deliver to the Company an
effective general release of claims in the form requested by the Company (the
"Release") within twenty-one (21) days (or, to the extent required by law,
forty-five (45) days) following the Termination Date and that Employee not
revoke such Release during any applicable revocation period.  Payment to
Employee's estate or beneficiaries by Company for any items due from it
hereunder shall be made as soon as possible after any legal prerequisites have
been met (such as the appointment of an executor or administrator).


In the event Employee suffers a physical or mental condition which precludes his
working for the Company for a period in excess of 30 days, the Company, in its
discretion, may cease payment of the Base Salary until Employee is able to
return to work.  In the event Employee suffers a physical or mental condition
which preludes his working for the Company for a period in excess of 90 days
("Disability"), the Company, in its discretion, may terminate Employee's
employment, provided that such termination would not violate applicable law. 
The Company will continue to maintain any current disability policy for the
benefit of Employee.


15. Termination by the Company for Cause.  The Company may at any time terminate
this Agreement and Employee's employment with the Company immediately for Cause
(as defined in this Section 15) by advising Employee of such determination in
writing.  In the event the Company terminates Employee's employment for Cause,
Employee shall have no right to receive any compensation or monies from the
Company after the Termination Date other than: (a) unpaid Base Salary earned
through the Termination Date (which shall be paid on the Termination Date); (b)
incurred but unpaid business expense reimbursement pursuant to Section 7 hereof;
(c) any vested PARK Shares; and (d) any benefits payable by the Company to which
Employee is entitled in accordance with the terms of the applicable benefit
plan.  For purposes of this Agreement, "Cause" shall mean: (i) any breach by
Employee of any of Employee's material obligations contained in this Agreement;
(ii) neglect or failure to perform Employee's duties and obligations consistent
with Employee's position with the Company; (iii) violation of the Policies and
Procedures; (iv) a violation of Section 12 hereof; (v) notwithstanding the
generality of the foregoing, violation of the Company's
anti-harassment/discrimination/retaliation provisions; (vi) conviction or plea
of nolo contendere to a felony; or (vii) the circumstances set forth in Sections
8 and 10 hereof.


-6-

--------------------------------------------------------------------------------




16. Termination by Non-Renewal of this Agreement.  The Company may elect not to
renew this Agreement, pursuant to Section 2 hereof. In the event the Company
terminates Employee's employment due to Non-Renewal, Employee shall have no
right to receive any compensation or monies from the Company after the
Termination Date other than: (a) unpaid Base Salary earned through the
Termination Date (which shall be paid on the Termination Date); (b) incurred but
unpaid business expense reimbursement pursuant to Section 7 hereof; (c) any
vested PARK Shares; (d) all then-outstanding Company equity-based awards held by
Employee, to the extent subject to time-based vesting, shall vest in full as of
the Termination Date and (e) any benefits payable by the Company to which
Employee is entitled in accordance with the terms of the applicable benefit
plan.  It shall be a condition to Employee's right to receive the amounts and
benefits provided for in (d) in the preceding sentence that Employee execute and
deliver to the Company an effective Release within twenty-one (21) days (or, to
the extent required by law, forty-five (45) days) following the Termination Date
and that Employee not revoke such Release during any applicable revocation
period.


17. Termination by the Employee for Good Reason.  The Employee may at any time
terminate this Agreement and Employee's employment with the Company immediately
for Good Reason (as defined in this Section 17) by advising the Company of such
determination in writing.  In the event of such termination the Employee shall
have no right to receive any compensation or benefit hereunder or otherwise from
the Company after the Termination Date other than: (a) unpaid Base Salary earned
through the Termination Date; (b) any vested PARK Shares; (c) all
then-outstanding Company equity-based awards held by Employee, to the extent
subject to time-based vesting, shall vest in full as of the Termination Date;
(d) an amount equal to twelve (12) months' Base Salary and Target Annual
Incentive, to be paid in accordance with the Company's scheduled payroll
practices; (e) incurred but unpaid business expense reimbursement pursuant to
Section 7 hereof; (f) subject to Employee's valid election to continue
healthcare coverage under Section 4980B of the Internal Revenue Code of 1986, as
amended (the "Code"), for the eighteen (18) month period following the
Termination Date, the Company shall continue to provide, at the Company's sole
expense (whether through direct payment to the plan, reimbursement of COBRA
premiums or otherwise in the Company's discretion), Employee and Employee's
eligible dependents with coverage under its group health plans at the same
levels as would have applied if Employee's employment had not been terminated,
based on Employee's elections in effect on the Termination Date;
provided, however, that (A) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover Employee under its group health plans without incurring
penalties (including without limitation, pursuant to Section 2716 of the Public
Health Service Act or the Patient Protection and Affordable Care Act), then, in
either case, an amount equal to each remaining Company  premium payment shall
thereafter be paid to Employee in substantially equal monthly installments over
the continuation coverage period (or the remaining portion thereof); and (g) any
benefits provided pursuant to Section 6 hereof, subject to and in accordance
with the terms and conditions applicable thereto.  It shall be a condition to
Employee's right to receive the amounts and benefits provided for in (c), (d)
and (f) in the preceding sentence that Employee execute and deliver to the
Company an effective Release within twenty-one (21) days (or, to the extent
required by law, forty-five (45) days) following the Termination Date and that
Employee not revoke such Release during any applicable revocation period.


For purposes of this Agreement, "Good Reason" means the occurrence of any one or
more of the following events without Employee's prior written consent, unless
the Company fully corrects the circumstances constituting Good Reason (provided
such circumstances are capable of correction) as provided: (i) a material
diminution in Employee's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1 hereof, excluding for this purpose any isolated, insubstantial or
inadvertent actions not taken in bad faith and which are remedied by the Company
promptly after receipt of notice thereof given by Employee; (ii) the Company's
material reduction of Employee's Base Salary, as the same may be increased from
time to time; (iii) a material change in the geographic location of the
Employee's principal work location which shall, in any event, include only a
relocation of such location by more than thirty (30) miles from its existing
location; (iv) the Company's material breach of this Agreement.


-7-

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Employee will not be deemed to have resigned for
Good Reason unless (1) Employee provides the Company with written notice setting
forth in reasonable detail the facts and circumstances claimed by Employee to
constitute Good Reason within ninety (90) days after the date of the occurrence
of any event that Employee knows or should reasonably have known to constitute
Good Reason, (2) the Company fails to cure such acts or omissions within thirty
(30) days following its receipt of such notice, and (3) the effective date of
Employee's termination for Good Reason occurs no later than sixty (60) days
after the expiration of the Company's cure period.


18. Termination by the Company Other Than for Cause, by Non-Renewal, and
Resignation with and without Good Reason by Employee.


The Company may at any time terminate this Agreement and Employee's employment
with the Company other than for Cause or by Non-Renewal, by advising Employee of
such determination in writing.


(a) In the event the Company terminates Employee's employment other than for
Cause or by Non-Renewal, and provided Employee has not resigned with or without
Good Reason or stated an intent to resign, Employee shall have no right to
receive any compensation or benefit hereunder or otherwise from the Company
after the Termination Date other than: (i) unpaid Base Salary earned through the
Termination Date (which shall be paid on the Termination Date); (ii) an amount
equal to twelve (12) months' Base Salary and Target Annual Incentive, to be paid
in accordance with the Company's scheduled payroll practices; (iii) any PARK
Shares that have vested as of the Termination Date; (iv) all then-outstanding
Company equity-based awards held by Employee, to the extent subject to
time-based vesting, shall vest in full as of the Termination Date; (v) incurred
but unpaid business expense reimbursement pursuant to Section 7 hereof; (vi)
subject to Employee's valid election to continue healthcare coverage under
Section 4980B of the Code, for the eighteen (18) month period following the
Termination Date, the Company shall continue to provide, at the Company's sole
expense (whether through direct payment to the plan, reimbursement of COBRA
premiums or otherwise in the Company's discretion), Employee and Employee's
eligible dependents with coverage under its group health plans at the same
levels as would have applied if Employee's employment had not been terminated,
based on Employee's elections in effect on the Termination Date;
provided, however, that (A) if any plan pursuant to which such benefits are
provided is not, or ceases prior to the expiration of the period of continuation
coverage to be, exempt from the application of Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover Employee under its group health plans without incurring
penalties (including without limitation, pursuant to Section 2716 of the Public
Health Service Act or the Patient Protection and Affordable Care Act), then, in
either case, an amount equal to each remaining Company  premium payment shall
thereafter be paid to Employee in substantially equal monthly installments over
the continuation coverage period (or the remaining portion thereof); and (vii)
any benefits payable by the Company to which Employee is entitled in accordance
with the terms of the applicable benefit plan.  It shall be a condition to
Employee's right to receive the amounts and benefits provided for in (ii), (iv)
and (vi) in the preceding sentence that Employee execute and deliver to the
Company an effective Release within twenty-one (21) days (or, to the extent
required by law, forty-five (45) days) following the Termination Date and that
Employee not revoke such Release during any applicable revocation period. 
Employee agrees that the payment in this Section 18(a) is his sole remedy under
this Agreement for the termination of his employment.


(b) In the event Employee resigns, the effective date of the resignation shall
be considered the Termination Date, and Employee shall have no right to receive
any compensation or benefit hereunder or otherwise from the Company after the
Termination Date other than those items set forth in Section 18(a)(i), (iii);
(v) and (vii).


(c) If the circumstances of Employee's termination would entitle him as a matter
of right (as opposed to a matter of discretion on the part of the Company) to a
payment under any severance or similar plan of the Company and the amount of
such severance payment would be greater than the payment of Base Salary provided
by Section 18(a)(ii), then the amount of the payment under Section 18(a)(ii)
will be increased accordingly.


-8-

--------------------------------------------------------------------------------




19. Termination in Connection with a Change in Control.  If the Employee's
employment were to be terminated by the Company without Cause, or if the
Employee were to terminate for Good Reason, in each case, within twelve (12)
months following a Change in Control, as defined in the MVP REIT II, Inc. 2015
Incentive Plan (as may be amended from time to time), or any successor plan
thereto), the Employee shall have no right to receive any compensation or
benefit hereunder or otherwise from the Company after the Termination Date other
than: (a) unpaid Base Salary earned through the Termination Date; (b) any vested
PARK Shares; (c) all then-outstanding Company equity-based awards held by
Employee, to the extent subject to time-based vesting, shall vest in full as of
the Termination Date; (d) an amount equal to eighteen (18) months' Base Salary
and Target Annual Incentive, to be paid in accordance with the Company's
scheduled payroll practices; (e) incurred but unpaid business expense
reimbursement pursuant to Section 7 hereof; (f) subject to Employee's valid
election to continue healthcare coverage under Section 4980B of the Code, for
the eighteen (18) month period following the Termination Date, the Company shall
continue to provide, at the Company's sole expense (whether through direct
payment to the plan, reimbursement of COBRA premiums or otherwise in the
Company's discretion), Employee and Employee's eligible dependents with coverage
under its group health plans at the same levels as would have applied if
Employee's employment had not been terminated, based on Employee's elections in
effect on the Termination Date; provided, however, that (A) if any plan pursuant
to which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A under Treasury Regulation Section 1.409A-1(a)(5), or (B) the
Company is otherwise unable to continue to cover Employee under its group health
plans without incurring penalties (including without limitation, pursuant to
Section 2716 of the Public Health Service Act or the Patient Protection and
Affordable Care Act), then, in either case, an amount equal to each remaining
Company  premium payment shall thereafter be paid to Employee in substantially
equal monthly installments over the continuation coverage period (or the
remaining portion thereof); and (g) any benefits provided pursuant to Section 6
hereof, subject to and in accordance with the terms and conditions applicable
thereto.  It shall be a condition to Employee's right to receive the amounts and
benefits provided for in (c), (d) and (f) in the preceding sentence that
Employee execute and deliver to the Company an effective Release within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the Termination Date and that Employee not revoke such Release during
any applicable revocation period.


20. Six-Month Delay.  Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation, any
severance payments or benefits payable under Sections 14 through 19 hereof,
shall be paid to Employee during the six-month period following Employee's
separation from service (within the meaning of Section 409A of the Code) if the
Company determines that paying such amounts at the time or times indicated in
this Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code.  If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first day of the seventh (7th) month following
the date of such separation from service (or such earlier date upon which such
amount can be paid under Section 409A without resulting in a prohibited
distribution, including as a result of Employee's death), the Company shall pay
Employee a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to Employee during such period.


21.  Excess Parachute Payments; Limitation on Payments; Best Pay Cap. 
Notwithstanding any other provision of this Agreement, in the event that any
payment or benefit received or to be received by the Employee (including any
payment or benefit received in connection with a termination of the Employee's
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Sections 14 through 19 hereof, being hereinafter
referred to as the "Total Payments") would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the "Excise Tax"), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash severance payments under this Agreement shall first be reduced, and the
noncash severance payments hereunder shall thereafter be reduced, to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which the
Employee would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
-9-

--------------------------------------------------------------------------------




22. Cooperation Following Termination. Following termination of Employee's
employment with the Company for any reason, Employee agrees to cooperate with
the Company upon its request and to be reasonably available to the Company with
respect to matters arising out of Employee's services to the Company.  The
Company shall reimburse, or at Employee's request advance, Employee for expenses
reasonably incurred in connection with such matters.


23. Neutral Interpretation.  THIS AGREEMENT IS THE PRODUCT OF EXTENSIVE
DISCUSSIONS AND NEGOTIATIONS BETWEEN THE PARTIES.  EACH OF THE PARTIES WAS
REPRESENTED BY OR HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL WHO EITHER
PARTICIPATED IN THE FORMULATION AND DOCUMENTATION OF, OR WAS AFFORDED THE
OPPORTUNITY TO REVIEW AND PROVIDE COMMENTS ON, THIS AGREEMENT.  ACCORDINGLY,
THIS AGREEMENT AND THE PROVISIONS CONTAINED IN IT SHALL NOT BE CONSTRUED OR
INTERPRETED FOR OR AGAINST ANY PARTY TO THIS AGREEMENT BECAUSE THAT PARTY
DRAFTED OR CAUSED THAT PARTY'S LEGAL REPRESENTATIVE TO DRAFT ANY OF ITS
PROVISIONS.


24. Severability.  To the extent not governed by the provisions of Section 13,
if any provision of this Agreement is held to be illegal, invalid or
unenforceable under, or would require the commission of any act contrary to,
existing or future laws, such provisions shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a legal and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.


25. Survival.  Notwithstanding anything in this Agreement to the contrary, to
the extent applicable, Sections 12, 13, 21 and 35 hereof, and any other section
by which its intent should survive, shall survive the expiration or early
termination of this Agreement.


26. Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) when personally delivered, (b) the business
day following the day when deposited with a reputable and established overnight
express courier (charges prepaid), or (c) five (5) days following mailing by
certified or registered mail, postage prepaid and return receipt requested. 
Unless another address is specified, notices shall be sent to the addresses
indicated below:


To the Company:         The Parking REIT, Inc.
8880 W. Sunset Road, Suite 240
Las Vegas, NV 89148
Attention:  Mike Shustek


To Employee:            The address on file with the Company


or to such other address as either party shall have furnished to the other in
writing in accordance herewith, or as Employee may subsequently furnish to the
Company's Human Resources department.


27. Tax Withholding.  Notwithstanding any other provision of this Agreement, the
Company may withhold from any amounts payable under this Agreement, or any other
benefits received pursuant hereto, such federal, state, local and other taxes as
shall be required to be withheld under any applicable law or regulation.


28. Limitation of Damages.  In no event shall either party be liable to the
other, except with respect to third party claims, for any consequential,
incidental, indirect, punitive, exemplary or special damages.


-10-

--------------------------------------------------------------------------------




29. No Waiver of Breach or Remedies.  All waivers must be in writing and signed
by the parties to be enforceable.  Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  No
waiver by either party of any breach by the other party of, or compliance with,
any condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between or the parties or
from any failure by any party to assert its rights hereunder on any occasion or
series of occasions. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or in equity.


30. Amendment or Modification.  This Agreement may not be amended or modified
except pursuant to a writing signed by the Company and Employee.


31. Governing Law.  The laws of the State of Nevada shall govern the validity,
construction, and interpretation of this Agreement, without regard to conflict
of law principles.  Further, with respect to those claims which are not required
to be arbitrated pursuant to the provisions of Section 36 hereof, jurisdiction
and venue for any action, suit or proceeding arising out of or relating to this
Agreement or any matters contemplated hereby shall lie exclusively in the
federal or state courts located in Las Vegas, Nevada, except that Company may
enforce the provisions of Section 12 of this Agreement in any jurisdiction
necessary to obtain the relief sought.


32. Headings; Interpretation.  The headings set forth herein are for convenience
of reference only, and shall not be used to construe the meaning of the
provisions of this Agreement.  The word "including" shall be deemed to include
"without limitation."  Masculine or feminine pronouns shall be substituted for
the gender neutral form and vice versa, and the plural shall be substituted for
the singular form and vice versa, in any place or places in this Agreement in
which the context requires such substitution.


33. Assignment.  This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by Employee without the prior written consent
of the Company, in each and every instance, in its sole and exclusive
discretion.  Notwithstanding the foregoing, this Agreement shall be binding on
and inure to the benefit of Employee and Employee's heirs, executors,
administrators and legal representatives.  Employee expressly understands and
agrees this Agreement shall be binding on and inure to the benefit of the
Company and its successors and assigns, including successors by asset or equity
sale, merger and operation of law and that the Company may fully and freely
assign this entire Agreement, including the provisions of Sections 8 and 12
hereof, or any part of its rights and obligations under this Agreement, and
Employee consents to such assignment in exchange for the consideration
referenced in Section 3 hereof.  Following any such assignment, all references
to the Company shall be deemed to refer to such assignee and the Company shall
thereafter have no obligation under this Agreement.


34. Effectiveness; Entire Agreement.  This Agreement shall become effective as
of the Employment Effective Date.  As of the Employment Effective Date, this
Agreement (including the attached Arbitration Agreement), together with the
Policies and Procedures and the terms of any benefit plan applicable to Employee
or documents relating to the PARK Shares, constitutes the entire agreement and
understanding between Employee and the Company relating to Employee's terms of
employment, and supersede all prior or contemporaneous agreements and
statements, whether written or oral, concerning the terms of Employee's
employment with the Company.  To the extent that this Agreement conflicts with
any of the Policies and Procedures, the provisions of this Agreement shall
supersede the other policies, procedures, rules or regulations with respect to
Employee.  Notwithstanding anything contained herein, in the event that the
Contribution Agreement is terminated in accordance with its terms or the Closing
(as defined in the Contribution Agreement) otherwise does not occur for any
reason, this Agreement shall not become effective, and, in the event that the
Contribution Agreement is terminated, shall automatically, and without notice,
terminated without any obligation due to the other party, and the provisions of
this Agreement shall be of no force or effect.
35. Counterparts.  This Agreement may be executed in multiple counterparts,
including facsimile and electronic counterparts, each of which shall constitute
an original and one and the same document.
36. Arbitration. The parties agree to binding arbitration as outlined in the
Arbitration Agreement appended hereto.
-11-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Employee have entered into this Agreement in
Las Vegas, Nevada as of the date and year first above written.


"EMPLOYEE"
By: /s/ James Kevin Bland   
James Kevin Bland






"COMPANY"
                         By: /s/ Michael V. Shustek
                            Name: Michael V. Shustek
 Title: Chief Executive Officer






-12-

--------------------------------------------------------------------------------


ARBITRATION AGREEMENT

I acknowledge that The Parking REIT, Inc. ("TPR") utilizes a system of
alternative dispute resolution that involves binding arbitration to resolve all
disputes that may arise out of the employment context.  Because of the mutual
benefits which private binding arbitration can provide both TPR and myself, both
TPR and I agree that except for claims that TPR or I have against each other
seeking injunctive or similar relief, and except as further provided below, any
claim, dispute, and/or controversy (including, but not limited to, any claims of
discrimination, harassment and retaliation, whether they be based on Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family Medical Leave Act, Fair Labor
Standards Act, or other local, state or federal laws or regulations) that either
I or TPR (or its owners, directors, officers, managers, employees, agents, and
parties affiliated with its employee benefit and health plans) may have against
the other which would otherwise require or allow resort to any court or other
governmental dispute resolution forum arising from, related to, or having any
relationship or connection whatsoever with my seeking employment with,
employment by, or other association with TPR, whether based on tort, contract,
statutory, or equitable law, or otherwise, (with the sole exception of claims
arising under the National Labor Relations Act which are brought before the
National Labor Relations Board, claims for medical and disability benefits under
Workers' Compensation, and Unemployment Compensation claims filed with the
state) shall be submitted to and determined exclusively by binding arbitration
under the Federal Arbitration Act, in conformity with the procedures of the
Uniform Arbitration Act (as currently adopted in Nevada Revised Statutes §§
38.206 et seq.)  However, nothing herein shall preclude me from filing an
administrative claim with an administrative agency such as the EEOC or
Department of Labor, but I agree any subsequent legal action that I bring on
such a claim must be resolved by arbitration.  This mutual agreement to
arbitrate claims cannot be changed by either TPR or myself except in a written
document executed by TPR and me.


Any arbitration to be conducted under this agreement shall be done through JAMS
in Las Vegas, and to the extent they are not inconsistent with the procedures
set forth below, the rules of JAMS shall apply.  In addition to any other
requirements required by law, there shall be a single arbitrator who shall be a
retired District Court judge (or the state trial court equivalent) and shall be
subject to disqualification on the same grounds as would apply to such judges. 
  To the extent applicable in civil actions in United States District Courts,
the following shall apply and be observed: all rules of pleading, discovery, and
evidence (including the right to resolution of the dispute by means of motions
for summary judgment and judgment on the pleadings).  Resolution of the dispute
shall be based solely upon the law governing the claims and defenses pleaded,
and the Arbitrator may not invoke any basis (including, but not limited to,
notions of "just cause") other than such controlling law.  The Arbitrator shall
have the immunity of a judicial officer from civil liability when acting in the
capacity of an arbitrator, which immunity supplements any other existing
immunity.  Likewise, all communications during or in connection with the
arbitration proceedings are privileged.  Awards shall include the Arbitrator's
written reasoned-opinion.  Should any term or provision, or portion thereof, be
declared void or unenforceable, it shall be severed and the remainder of this
agreement shall be enforceable.  I UNDERSTAND THAT BY VOLUNTARILY AGREEING TO
THIS BINDING ARBITRATION PROVISION, BOTH TPR AND I GIVE UP OUR RIGHTS TO TRIAL
BY JURY OF ANY CLAIM WE MAY HAVE AGAINST EACH OTHER.


MY SIGNATURE BELOW ATTESTS TO THE FACT THAT I HAVE READ, UNDERSTAND, AND
AFFIRMATIVELY AGREE TO BE LEGALLY BOUND TO ALL OF THE ABOVE TERMS, INCLUDING THE
PROVISIONS THAT ANY DISPUTES I HAVE WITH TPR SHALL BE RESOLVED BY BINDING
ARBITRATION (EXCEPT AS OTHERWISE PROVIDED ABOVE).
-13-

--------------------------------------------------------------------------------




DO NOT SIGN UNTIL YOU HAVE READ ALL THE ABOVE, INCLUDING THE PROVISIONS RELATING
TO YOUR AUTHORIZATION OF BINDING ARBITRATION.


Print Full Name: James Kevin Bland
Signature: /s/ James Kevin Bland




THE PARKING REIT, INC.


By: /s/ Michael V. Shustek
Its: Chief Executive Officer
 
 
-14-

--------------------------------------------------------------------------------



 


EXHIBIT "A"


CFO TO THE COMPANY

-15-